DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-12, 14-17 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 12/30/2020, from the last paragraph of page 6 to the 5th paragraph of page 7 are persuasive. None of the prior arts teach or suggest the claimed invention as presented in claims 1 or 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170255027 A1 teaches a protection device, in particular a glare-protection device, with at least one optical glare-protection filter comprising a nose cut-out, with at least one sensor unit, which is provided to capture a work state and to control, depending on this, a permeability of the glare-protection filter, with at least one shield unit, in which the at least one glare-protection filter is fixedly accommodated, and with at least one head-fastening unit for a fastening to a user's head. It is proposed that the protection device comprises at least one adjusting unit, by which a position of the at least one shield unit is implemented in such a way that it is movable with respect to the at least one head-fastening unit in a defined manner.
US 20170368381 A1 teaches an exposure-indicating supplied air respirator system comprises a head top, a clean air supply source and a portable personal communication hub. The head top comprises a visor that is sized to fit over at least a user's nose and mouth, a position sensor secured to the head top, and a head top communication module. The clean air supply source is connected to the head top that supplies clean air to the interior of the head top. The position sensor detects whether the visor is in a closed position or in an open position and the head top communication module communicates the visor position to the personal communication hub. If the personal communication hub receives a signal indicating the presence of a hazard, and if the visor is in an open position, an alert is generated.
US 20190175411 A1 teaches a system (2000) comprising a head-mounted device (2010); at least one position sensor coupled to the head-mounted device; at least one light-filtering shield (2012) coupled to the at least one position sensor; at least one light detector (2019); and at least one computing device (2017) configured to receive, from the light detector, an indication that an intensity of light detected by the light detector exceeds an exposure threshold; determine, from the at least one position sensor, that the light-filtering shield is not positioned at the face of a worker to filter light with the intensity that exceeds the exposure threshold; and generate, in response to the determination that the light-filtering shield is not positioned at the face of a worker wearing the head-mounted device to filter light with the intensity that exceeds the exposure threshold, an indication for output.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689